829 F.2d 1119Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles S. BOSTIC, Plaintiff-Appellant,v.Donald STEPHENS; John Woodson; William G. Harris; (Judges)North Carolina Court of Appeals; (Judges) NorthCarolina Supreme Court; Edwin Preston,Jr.; Frank Bullock, Jr.,Defendants-Appellees.
No. 87-7215
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1987.Decided September 17, 1987.

Charles S. Bostic, pro se.
Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles S. Bostic, a North Carolina inmate, sues state and federal judicial officers and two attorneys under 42 U.S.C. Sec. 1983 claiming unspecifically that they violated his constitutional rights.  Bostic wants monetary relief, release on bond, and access to court records and to the law library.  The action cannot properly be brought against the judges because they enjoy absolute immunity from damage liability for their judicial acts.  Stump v. Sparkman, 435 U.S. 349, 356 (1978); Chu v. Griffith, 771 F.2d 79 (4th Cir. 1985).  Additionally, the district court found that the other relief requested by Bostic was not available through these defendants.


2
The record does not reveal whether the defendant attorneys were private counsel or prosecutors.  If the attorneys were prosecuting charges against Bostic, they would be absolutely immune from liability for actions taken in this capacity.  Imbler v. Pachtman, 424 U.S. 409 (1976).  If the attorneys were serving as defense counsel, they would not act under color of state law and so would not be subject to suit under 42 U.S.C. Sec. 1983.  We accordingly affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.